Exhibit 10.4

PENN VIRGINIA CORPORATION

FIFTH AMENDED AND RESTATED 1995 DIRECTORS’ COMPENSATION PLAN

DEFERRED COMMON STOCK UNIT GRANT

This DEFERRED COMMON STOCK UNIT GRANT, dated as of                      (the
“Date of Grant”), is delivered by Penn Virginia Corporation (the “Company”) to
                     (the “Grantee”).

RECITALS

The Fifth Amended and Restated 1995 Directors’ Compensation Plan, as amended and
restated effective January 1, 2008 (the “Plan”) provides for the grant of
Deferred Common Stock Units (as defined in the Plan) in accordance with the
terms and conditions of the Plan. The Compensation and Benefits Committee of the
Board of Directors of the Company (the “Committee”) has decided to grant
Deferred Common Stock Units to the Grantee as an inducement for the Grantee to
promote the best interests of the Company and its shareholders. All terms
capitalized but not defined herein will have the meanings assigned to them in
the Plan. A copy of the Plan is attached as Exhibit A hereto.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Deferred Common Stock Units. Subject to the terms and conditions set
forth in this Agreement and the Plan, the Company hereby grants the Grantee
                     Deferred Common Stock Units. The Company will establish an
Account in the Grantee’s name that will be credited with the number of Deferred
Common Stock Units granted hereunder.

2. Share Distributions.

On each date on which the Company makes a Share Distribution, the Company will
pay to the Grantee that amount equal to (a) the amount of cash or other property
paid in such Share Distribution multiplied by (b) the number of Deferred Common
Stock Units granted hereunder.

3. Vesting and Non-transferability.

(a) The Grantee shall be fully vested at all times in the Deferred Common Stock
Units granted hereunder.

(b) The Deferred Common Stock Units shall not be transferable unless otherwise
determined by the Board.

4. Distribution of Deferred Common Stock Units. Deferred Common Stock Units
credited to the Grantee’s Account will be distributed to the Grantee on the date
on which the Grantee



--------------------------------------------------------------------------------

ceases for any reason to be a member of the Board; provided that, upon the death
of the Grantee, distribution shall be made to the beneficiary designated by such
Grantee within 90 days of the Grantee’s death. If the Grantee fails to designate
a beneficiary or the Grantee’s beneficiary predeceases the Grantee, distribution
shall be made to the Grantee’s estate within 90 days of the Grantee’s death.
Each Deferred Common Stock Unit shall be payable in one share of Common Stock of
the Company.

5. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Deferred Common Stock Units, and upon the
consummation of a Change of Control, the Shares represented by Deferred Common
Stock Units credited to each Grantee’s Account shall be distributed to the
Grantee.

6. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Board in accordance with the provisions of the Plan,
including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the Shares, (c) changes in capitalization of the
Company, (d) compliance with section 409A of the Internal Revenue Code and the
applicable regulations thereunder, and (e) other requirements of applicable law.
The Committee shall have the authority to interpret and construe the grant
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
questions arising hereunder.

7. Withholding. The Grantee shall be required to pay to the Company, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal, state, local or other taxes that the Company is required to
withhold with respect to the grant of the Deferred Common Stock Units or the
delivery of Common Stock.

8. Requirements for Issuance or Transfer of Shares. No Common Stock shall be
issued, transferred or delivered in connection with this Deferred Common Stock
Unit Grant unless and until all legal requirements applicable to the issuance of
such stock have been complied with to the satisfaction of the Board. The Board
shall have the right to condition this grant or delivery of such stock on
Grantee’s undertaking in writing to comply with such restrictions on the
Grantee’s subsequent disposition of such shares of Common Stock as the Board
shall deem necessary or advisable to comply with all applicable laws and
regulations, and certificates representing such Shares may be legended to
reflect any such restrictions. Certificates representing Shares of Common Stock
issued, transferred or delivered hereunder will be subject to such stop-transfer
orders and other restrictions as may be required by applicable laws, regulations
and interpretations, including any requirement that a legend be placed thereon;
provided, that in lieu of issuing a certificate, unrestricted Shares when issued
may be uncertificated.

9. No Service or Other Rights. This grant shall not confer upon the Grantee any
right to be retained as a director of the Company.

10. Assignment by Company. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates. This Agreement may be assigned by the
Company without the Grantee’s consent.

 

- 2 -



--------------------------------------------------------------------------------

11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia, without giving effect to the conflicts of laws
provisions thereof.

12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of General Counsel at Three Radnor Corporate
Center, Suite 300, Radnor, PA 19087 and any notice to the Grantee shall be
addressed to such Grantee at the current address known by the Company, or to
such other address as the Grantee may designate to the Company in writing. Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.

 

Penn Virginia Corporation

By:  

 

  Nancy M. Snyder   Executive Vice President, General Counsel and Corporate
Secretary

I hereby accept the grant of Deferred Common Stock Units described in this
Agreement, and I agree to be bound by the terms of the Plan and this Agreement.

 

 

Grantee

 

- 3 -